DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As a result of the Amendment filed on January 25, 2021, claims 1-20 are pending. Claims 1 and 12 are amended. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bradski et al., United States Patent Application Publication No. US 2016/0026253 A1 in view of Bang et al., United States Patent Application Publication No. US 2017/0315372 A1s

Regarding claim 1, Bradski discloses an electronic apparatus (Abstract, Fig. 1 generally) comprising: 
a panel device (Detailed Description, [0273]) comprising a plurality of image display pixels (see inter alia, Figs. 6-8; video display unit, #160; Detailed Description, [0349]; See also Fig. 16; Detailed Description, [0358]) and a plurality of image sensing elements, wherein the image sensing elements are disposed between the plurality of image display pixels (Fig. 25, Detailed Description, [0540], “The left PCBA 2502 may be communicatively coupled to one or more left outward facing or world view cameras 2554 which are body or head worn, and optionally a left cameras visual indicator (e.g., LED) 2556 which illuminates to indicate to others when images are being captured. The left PCBA may be communicatively coupled to one or more left eye cameras 2558, carried by the head worn component, positioned and orientated to capture images of the left eye to allow tracking, detection, or monitoring of orientation and/or movement of the left eye. The left PCBA 2502 may optionally be communicatively coupled to one or more left eye illuminating sources (e.g., LEDs) 2556, which as explained herein, illuminates the left eye with a pattern (e.g., temporal, spatial) of illumination to facilitate tracking, detection or monitoring of orientation and/or movement of the left eye.”; See also Detailed Description, [0548], “In many implementations, the personal (or individual) AR system(s) worn by the user(s) may include one or more sensors, transducers, or other components. The sensors, transducers, or other components may be categorized into two general categories, (i) those that detect aspects of the user who wears the sensor(s) (e.g., denominated herein as inward facing sensors), and (ii) those that detect conditions in the ambient environment in which the user is located (e.g., denominated herein as outward facing sensors). These sensors may take a large variety of forms. For example, the sensor(s) may include one or more image”); 
an optical element disposed on an upper portion of the panel device, wherein the plurality of image sensing elements are configured to sense an incident light through the optical element (Fig. 6-8, lens element, #166; Detailed Description, [0237-0238], “If the variable focus lens element 166 is able to keep up with the high-frequency of pixel-by-pixel or line-by-line presentation, then each line or pixel may be presented and dynamically focused through the variable focus lens element 166 to be perceived at a different focal distance from the eye 58”); and 
a processor (Fig. 4C, local processing & data module, #70) configured to
 control the panel device to display an image generated based on the sensed incident light (Fig. 4C, local processing & data module, #70; Detailed Description, [0214-0216]), 
receive a user input corresponding to a partial area of the displayed image (Fig. 51, Fig. 134; Detailed Description, [0787], “For example, the output parameter may pertain to a determined pose that varies one or more aspects of a projected image. Or, the output parameter may pertain to a detected user input that may cause modification of one or more aspects of a projected image”), 
control the optical element to magnify the partial area of the displayed image (Detailed Description, [0372], “Referring to FIG. 16M, an array 496 of scanning fiber displays 498 may be beneficially bundled/tiled for an effective resolution increase. It is anticipated that with such as configuration, each scanning fiber of the bundle is configured to write to a different portion of the image plane 500, as shown, for example, in FIG. 16N. Referring now to FIG. 16N, each portion of the image plane is addressed by the emissions from a least one bundle. In other embodiments, optical configurations may be utilized that allow for slight magnification of the beams as the beams exit the optical fiber such that there is some overlap in the hexagonal, or other lattice pattern, that hits the display plane. This may allow for a better fill factor while also maintaining an adequately small spot size in the image plane while maintaining a subtle magnification in that image plane.”), and
 control the panel device to display a magnified image of the partial area (See inter alia, Detailed Description, [0275], [0372-0373]). 

Bradski does not disclose wherein the one or more image sensing elements are disposed between respective image display pixels of the plurality of image display pixels. 
Bang, in a similar field of endeavor, discloses an electronic apparatus wherein the one or more image sensing elements are disposed between respective image display pixels of the plurality of image display pixels (Fig., 6, micro deflector, ML,; Detailed Description, [0090-0097]; microdeflectors are between each of the LEDs).
It would have been obvious to one of ordinary skill in the art to have modified the image sensing elements of Bradski to include the teachings of Bang in such a way to arrange the one or more image sensing elements are disposed between respective image display pixels of the plurality of image display pixels. The motivation to combine these arts is to provide a structure to correspond the image sensing element micro deflectors to the light emitting elements, which enlarges the areas of emission while reducing areas of non-emission (Bang, Summary, [0012]). The fact that both Bradski and Bang disclose electronic apparatuses with partial magnification features of particular display areas makes this combination more easily implemented. 

(Detailed Description, [0247]),
 wherein the plurality of image sensing elements are disposed between the plurality of image display pixels in a two-dimensional form (Fig. 3, user sensing system, #32; environment sensing system, #36; Detailed Description, [0196-0205]; Fig. 3 depicts the sensing systems are between the display component 33), and 
wherein each of the plurality of image sensing elements is disposed on the same layer as the plurality of image display pixels or disposed on a different layer from the plurality of image display pixels (Examiner’s note—inherent that the imaging sensing elements is either on the same layer or a different layer).

Thus, it would have remained obvious to have combined Bradski and Bang in the same manner as described in claim 1. 

Regarding claim 3, Bradski discloses wherein the processor is, based on the user input corresponding to the partial area of the displayed image (Fig. 51, Fig. 134; Detailed Description, [0787], “For example, the output parameter may pertain to a determined pose that varies one or more aspects of a projected image. Or, the output parameter may pertain to a detected user input that may cause modification of one or more aspects of a projected image”), configured to control the panel device to display the magnified image of the partial area based on a signal sensed by at least one first image sensing element corresponding to the partial area (Detailed Description, [0372]; See also Detailed Description, [0539-0551]; See also Detailed Description, [0930], “Other sensors, such as those discussed above, may be utilized to support this modeling effort. The world may be intrinsically fractal in that moving or otherwise seeking a better view (through viewpoints, "supervision" modes, zooming, etc.) request high-resolution information from the cloud resources. Moving closer to objects captures higher resolution data, and this may be sent to the cloud, which may calculate and/or insert the new data at interstitial sites in the world model.”). 
Thus, it would have remained obvious to have combined Bradski and Bang in the same manner as described in claim 1. 

Regarding claim 4, Bradski discloses wherein the processor is, based on the partial area corresponding to the user input being changed (Fig. 51, Fig. 134; Detailed Description, [0787], “For example, the output parameter may pertain to a determined pose that varies one or more aspects of a projected image. Or, the output parameter may pertain to a detected user input that may cause modification of one or more aspects of a projected image”), configured to control the panel device to display a magnified image of the changed partial area  based on a signal sensed by at least one second image sensing element corresponding to the changed partial area (Detailed Description, [0372]; See also Detailed Description, [0539-0551]; See also Detailed Description, [0909], “…head-mounted systems that use smartphones and/or tablets to display augmented and virtual viewpoints (visual accommodation via magnifying optics, mirrors, contact lenses, or light structuring elements), non-see-through displays of light emitting elements (LCDs, OLEDs, vertical-cavity-surface-emitting lasers, steered laser beams, etc.), see-through displays that simultaneously allow humans to see the natural world and artificially generated images (for example, light-guide optical elements, transparent and polarized OLEDs shining into close-focus contact lenses, steered laser beams, etc.), contact lenses with light-emitting elements (they may be combined with specialized complimentary eyeglasses components), implantable devices with light-emitting elements, and implantable devices that stimulate the optical receptors of the human brain”; [0930], “Other sensors, such as those discussed above, may be utilized to support this modeling effort. The world may be intrinsically fractal in that moving or otherwise seeking a better view (through viewpoints, "supervision" modes, zooming, etc.) request high-resolution information from the cloud resources. Moving closer to objects captures higher resolution data, and this may be sent to the cloud, which may calculate and/or insert the new data at interstitial sites in the world model.”; sensors include a plurality of sensors including a first and second image sensing element). 
Thus, it would have remained obvious to have combined Bradski and Bang in the same manner as described in claim 1. 

Regarding claim 5, Bradski discloses an electronic apparatus further comprising:
a field of view adjuster configured to adjust a field of view (FOV) of the plurality of image sensing elements (See inter alia, Detailed Description, [0806], [1011]), 
wherein the processor is further configured to adjust the FOV of at least one image sensing element corresponding to the partial area based on the user input, and control the panel device to display the magnified image of the partial area based on a signal sensed by the at least one image sensing element of which the FOV is adjusted (Detailed Description, [1122-1126]). 
Thus, it would have remained obvious to have combined Bradski and Bang in the same manner as described in claim 1. 

Regarding claim 6, Bradski discloses wherein the field of view adjuster is disposed on an upper portion or a lower portion of the optical element, and comprises a liquid crystal shutter composed of a plurality of cells having a finer size than the plurality of the image sensing elements, respectively (Detailed Description, [0390], [0512], “Referring to FIG. 22W, light may enter from the real world and be directed sequentially through a first freeform optic 770, through an optional lens 812 which may be configured to relay light to a reflector 810 such as a DMD from a DLP system, which may be configured to reflect the light that has been filtered on a pixel by pixel basis (e.g., an occlusion mask may be utilized to block out certain elements of the real world, such as for darkfield perception, as described above; suitable spatial light modulators may be used which comprise DMDs, LCDs, ferroelectric LCOSs, MEMS shutter arrays, and the like, as described above) to another freeform optic 770 that is relaying light to the eye 28 of the user”), and 
wherein the processor is configured to
 control an opening and a closing operation of each of the plurality of cells by controlling whether a voltage is applied to each of the plurality of cells forming the liquid crystal shutter (Detailed Description, [0390-0392]);
identify at least one image sensing element of the plurality of image sensing elements corresponding to the partial area based on an arrangement position of the plurality of image sensing elements (Detailed Description, [0372]; See also Detailed Description, [0539-0551]; See also Detailed Description, [0909-0930]; and 
adjust at least one of an aperture position or an aperture size of the liquid crystal shutter corresponding to the identified at least one image sensing element (Detailed Description, [0379], “] A narrow pinhole may be created in the middle of the contact lens filtering layers/film such that the small aperture (e.g., less than about 1.5 mm diameter) does allow passage of the otherwise blocked wavelengths. Thus a pinhole lens configuration is created that functions in a pinhole manner for red, green, and blue only to intake images from the mini-display, while light from the real world, which generally is broadband illumination, will pass through the contact lens relatively unimpeded”; [0390-0394]). 
Thus, it would have remained obvious to have combined Bradski and Bang in the same manner as described in claim 1. 


wherein the optical element comprises a plurality of liquid crystal lenses that have respective liquid crystal alignment angles that change according to an intensity of a voltage (Detailed Description, [0461-0472]),
wherein the field of view adjustor applies a voltage to the optical element (Detailed Description, [0461-0472]), and
 wherein the processor is configured to identify at least one image sensing element of the plurality of image sensing elements corresponding to the partial area based on the arrangement position of the plurality of image sensing elements, and control the field of view adjustor to apply a different voltage to at least one liquid crystal lens corresponding to the identified at least one image sensing element (Detailed Description, [0541-0551]). 
Thus, it would have remained obvious to have combined Bradski and Bang in the same manner as described in claim 1. 

Regarding claim 8, Bradski further discloses wherein the user input comprises at least one of a touch input, a gesture input, or a voice input (Detailed Description, [0993]). 
Thus, it would have remained obvious to have combined Bradski and Bang in the same manner as described in claim 1. 

Regarding claim 9, Bradski further discloses wherein the processor is configured to process a plurality of images based on a field of view of each of the plurality of images obtained from the plurality of image sensing elements, and generate the displayed image based on the processed plurality of images (Detailed Description, [0892], “When the user receives the cup of coffee that he has ordered, or upon detection by the system of some other pertinent parameter, the system may display (6110) one or more time-based augmented or virtual reality images, video, and/or sound in the local environment with the display device, such as a Madagascar jungle scene from the walls and ceilings, with or without jungle sounds and other effects, either static or dynamic “; Detailed Description, [1016]). 
Thus, it would have remained obvious to have combined Bradski and Bang in the same manner as described in claim 1. 

Regarding claim 10, Bradski further discloses an electronic device comprising: an optical element configured to disperse light emitted from the image display pixels (See Figs. 6-8, reflectors,146/148/150, etc.).
Thus, it would have remained obvious to have combined Bradski and Bang in the same manner as described in claim 1. 

Regarding claim 11, Bradski further discloses wherein the processor is configured to perform time-division driving so that the plurality of image sensing elements are not driven during a first period in which the plurality of image display pixels are driven, and the plurality of image display pixels are not driven during a second period in which the plurality of image sensing elements are driven (Detailed Description, [0263]). 
Thus, it would have remained obvious to have combined Bradski and Bang in the same manner as described in claim 1. 

Regarding claim 12, Bradski discloses a control method (Title, Abstract) for an electronic apparatus comprising the elements of claim 1. Thus, claim 12 is rejected under the same reasoning as claim 1 with the combination of Bradski and Bang.  

Regarding claim 13, this is met by the rejection to claim 2.

Regarding claim 14, this is met by the rejection to claim 3. 

Regarding claim 15, this is met by the rejection to claim 4. 

Regarding claim 16, this is met by the rejection to claim 5. 

Regarding claim 17, this is met by the rejection to claim 6. 

Regarding claim 18, this is met by the rejection to claim 7. 

Regarding claim 19, Bradski further discloses wherein the user input comprises at least one of a touch input, a gesture input, or a voice input (Detailed Description, [0993]).
Thus, it would have remained obvious to have combined Bradski and Bang in the same manner as described in claim 12, incorporating claim 1. 

Regarding claim 20, this is met by the rejection to claim 11.





Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/KWIN XIE/               Primary Examiner, Art Unit 2626